DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.
Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(b) have been withdrawn subsequent to Applicant’s amendment of 04/26/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et.al., (hereinafter Noguchi), U.S. Patent Application Publication 2015/0014042, in view of Katayama et al., (hereinafter Katayama), U.S. Patent Application Publication 2010/0033286.
Regarding Claim 1, Noguchi teaches, a multilayer coil component (Fig. 11) having a laminated structure and comprising: 
a coil (400) in an insulating element body (“insulating layers” [0035]), the coil having a stepwise structure (Fig. 1) with a plurality of coil parts (400L0a-400L27a) adjacent to each other in a laminated direction being overlapped with each other in a stepwise manner in the stepwise structure;
the plurality of coil parts (400L0a-400L27a) being disposed in a plurality of layers (“insulating layers” [0035]) that form the laminated structure (Fig. 12), each of the plurality of coil parts (includes connecting portions 400L1b-400L26B) in the stepwise structure extending perpendicular to the laminated direction;
a first portion (where adjacent conductor patterns overlap together with connecting portions, a maximum thickness) and a second portion (where there is no overlap of adjacent conductor patterns even though connected together with connecting 
a stress relaxation part (the arrangement of the connecting portions 400L1b-400L8b, function as stress relaxations parts to prevent cracks [0052]) overlapped with at least the first portion among the first portion and the second portion.  (Noguchi: Figs. 11 and 12, para. [0035], [0051], [0052], [0069]).
Noguchi does not explicitly teach, a stress relaxation part that does not electrically connect the plurality of coil parts and is not composed of a conductive material.
However, Katayama teaches, a stress relaxation part (11, 21, 31, 41) that does not electrically connect the plurality of coil parts (12, 22, 32, 42) and is not composed of a conductive material (“non-magnetic ceramic layers” [0056]).  (Katayama: Figs. 1-7, para. [0056], [0071]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the connecting portions of Noguchi to include the non-magnetic ceramic layers of Katayama, the motivation being “so that residual stress applied to the magnetic ferrite layers disappears” [0071].  (Katayama: Figs. 1-7, para. [0071]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, the combination of Noguchi in view of Katayama further teaches, wherein the stress relaxation part overlaps only with the first portion (Noguchi: connecting portions 500L13b-500L20c, function as stress relaxations parts to prevent cracks [0052] and are located only on the first portion in Fig. 5) among the first portion and the second portion.  (Noguchi: Figs. 4 and 5, para. [0035], [0051], [0052]).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi in view of Katayama, as applied to claim 1 and 2, respectively, in view of Ikeda, Japanese Patent JP2010192715A.
Regarding Claim 3, the combination of Noguchi in view of Katayama teaches, the arrangement of the connecting portions 400L1b-400L8b, function as stress relaxations parts to prevent cracks [0052].  (Noguchi: Figs. 1A-1B, machine translation, para. [0052]).
The combination of Noguchi in view of Katayama does not explicitly teach, wherein 
the coil has a plurality of turns, and 
the stress relaxation part is provided on only one of a pair of the turns adjacent to each other in the laminated direction.
However, Ikeda teaches, wherein 
the coil (L) has a plurality of turns (18a-18k), and 
the stress relaxation part (24f, 24h, 24j, 24l) is provided on only one of a pair of the turns adjacent to each other in the laminated direction (Ikeda teaches low magnetic (Ikeda: Figs. 1-3, machine translation, para. [0019], [0020], [0032], [0038]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the connecting portions of the combination of Noguchi in view of Katayama to include the low magnetic permeability portions on one of a pair of adjacent turns of Ikeda, the motivation being “it is suppressed that the initial inductance value of the coil L due to the low magnetic permeability portion 24 is significantly reduced” [0036].  (Ikeda: Figs. 1-3, machine translation, para. [0036]).  Therefore, the limitations of Claim 3 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 4, similarly as claim 3, the combination of Noguchi in view of Katayama, and further in view of Ikeda further teaches, wherein 
the coil (Ikeda: L) has a plurality of turns (Ikeda: 18a-18k), and 
the stress relaxation part (Ikeda: 24f, 24h, 24j, 24l) is provided on only one of a pair of the turns adjacent to each other in the laminated direction (Ikeda teaches low magnetic permeability portions 24f, 24h, 24j, 24l on one of a pair of adjacent turns, the low magnetic permeability portions 24f, 24h, 24j, 24l are analogous to the stress relaxation part since they are of “non-magnetic material” and suppress “occurrence of delamination” [0038]),.  (Ikeda: Figs. 1-3, machine translation, para. [0019], [0020], [0032], [0038]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MALCOLM BARNES/
Examiner, Art Unit 2837
5/07/2021


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837